There is one question regarded by the trial judge as extremely close, which disposes of the case finally, and *Page 225 
we will consider only that question. When the plaintiff accepted, indorsed, and cashed defendant's check with the condition therein stated, there was an accord and satisfaction, and the differences between the parties were then and there settled. No fraud is charged, and we have not before us an equitable proceeding to reform an instrument on the ground of mutual mistake. In Stone v. Steil, 230 Mich. 249, Mr. Justice SHARPE fully considered this question with citation of numerous of our holdings. We there held parol testimony was not admissible, and that a complete settlement of the transactions between the parties had been reached. To the same effect isShaw v. United Motors Products Co., 239 Mich. 194, followed inDeuches v. Grand Rapids Brass Co., 240 Mich. 266. In the two later cases we held that an accord and satisfaction was effected in both cases, although there had been no prior agreement to that effect. See, also, Kern Brewing Co. v. RoyalIns. Co., 127 Mich. 39; Feily v. Bay View Camp Grounds Ass'n,210 Mich. 197; Churchill v. Cummings, 51 Mich. 446;Advertiser  Tribune Co. v. Detroit, 43 Mich. 116; McArthur v.Luce, 43 Mich. 435 (38 Am. Rep. 204); University of Michigan v.Rose, 45 Mich. 284; Board of Supervisors v. Vincent,65 Mich. 503; National Bank v. Township of Ironwood, 239 Mich. 369.
The judgment will be reversed without a new trial.
NORTH, C.J., and FEAD, WIEST, CLARK, McDONALD, POTTER, and SHARPE, JJ., concurred. *Page 226